       Case 4:17-cv-00893-ALM Document 458 Filed 06/20/19 Page 1 of 3 PageID #: 22715
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

                                        DATE: June 20, 2019

DISTRICT JUDGE                                        COURT REPORTER:   Chris Bickham
Amos L. Mazzant, III                                  COURTROOM DEPUTY: D. Jones/T. Scott
  HUAWEI TECHNOLOGIES CO., LTD,
  FUTUREWEI TECHNOLOGIES, INC.,
                                                         4:17-CV-893 - ALM
  v.

  YIREN RONNIE HUANG AND
  CNEX LABS, INC.


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Clyde Siebman, Beth Forrest, Michael Wexler, Jesse      Deron Dacus, Eugene Marr, Bryan Kohm, Jeff
  Coleman, Andrew Boutros, Chris Robertson, and           Fisher, Ryan Tyz, George Speckart, Ronnie Huang
  Frank Effenberger                                       (Dft), Alan Armstrong (CEO CNEX Labs), Jeffrey
                                                          Lau

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury Trial Day 12
 8:24 am       Court in session. Court addresses some housekeeping issues and probability of Saturday
               session. Discussion ensued.
 9:22 am       Jury enters courtroom and seated. Mr. Boutros resumes cross examination of Mr. Defranco.

 9:49 am       Boutros presents Exhibit 595 to witness. Exhibit 595 admitted, excluding pgs. 14,15

 9:58 am       Witness excused, subject to recall.

 9:59 am       Jury excused. Court takes 15 minute recess.

 10:18 am      Court reconvenes. Jury enters courtroom and seated. Plaintiff formally rests. Exhibits 18, 69,
               70 fully admitted.
 10:19 am      Dft. presents witness Jiange Ge by video deposition

 10:32 am      Due to technical difficulty, Dft. pauses deposition video to restart computer.

 10:35 am      Witness Ge video resumes.
    Case 4:17-cv-00893-ALM Document 458 Filed 06/20/19 Page 2 of 3 PageID #: 22716
     CASE NO. 4:17-CV-893       DATE: 6/20/2019
     PAGE 2 - PROCEEDINGS CONTINUED:



TIME:      MINUTES: Jury Trial Day 12
11:04 am   Witness Ge video concludes.

11:05 am   Dft. Exhibits 1, 175, 179, 180, 277 (under seal) admitted.

11:06 am   Dft. presents witness Wenhua Sun by video deposition.

11:27 am   Witness Sun video concludes.

11:28 am   Bench conference

11:44 am   Exhibit 155 admitted. Dft. calls witness Nick Zhang, sworn in. Direct by Mr. Lau.

11:59 am   Jury exits courtroom.

12:07 pm   Court in recess for lunch until 1:15 pm.

1:17 pm    Court in session. Court states it will have a Saturday session. Discussion ensued.

1:25 pm    Jury enters courtroom and seated. Mr. Lau resumes direct of Mr. Zhang.

1:29 pm    Mr. Lau shows Dft. Exhibit 316 to Mr. Zhang.

1:40 pm    Bench conference.

1:50 pm    Direct of Mr. Zhang resumes.

1:52 pm    Dft. Exhibit 1332 shown to Mr. Zhang. Admitted.

1:59 pm    Dft. Exhibit 1334 shown to Mr. Zhang. Admitted.

2:05 pm    Dft. Exhibit 70 admitted.

2:15 pm    Dft. Exhibit 241 shown to Mr. Zhang. Admitted.

2:20 pm    Dft. Exhibit 1346 shown to Mr. Zhang. Admitted.

2:32 pm    Dft. Exhibit 1435 shown to Mr. Zhang. Admitted.

2:40 pm    Cross examination by Mr. Coleman.

2:46 pm    Plf. Exhibit 643 offered. Admitted.

3:20 pm    Plf. Exhibit 156 offered. Admitted.

3:24 pm    Plf. Exhibit 157 offered.

3:39 pm    Jury exits courtroom. Court takes 15 minute break.

3:57 pm    Court reconvenes. Jury enters courtroom and seated. Exhibit 157 admitted. Mr. Coleman
           resumes cross of Mr. Zhang.
    Case 4:17-cv-00893-ALM Document 458 Filed 06/20/19 Page 3 of 3 PageID #: 22717
     CASE NO. 4:17-CV-893       DATE: 6/20/2019
     PAGE 3 - PROCEEDINGS CONTINUED:



TIME:     MINUTES: Jury Trial Day 12
3:59 pm   Plf. Exhibit 36 offered. Admitted.

4:02 pm   Plf. Exhibits 34, 35 offered. Admitted.

4:09 pm   [transcript/audio sealed]

4:20 pm   [transcript/audio unsealed]

4:24 pm   Plf. Exhibit 606 offered. Objection. Admitted.

4:34 pm   Mr. Coleman passes the witness. Redirect by Mr. Lau.

4:42 pm   Dft. Exhibit 328 offered. Objection. Admitted.

4:55 pm   Mr. Lau passes the witness. Recross by Mr. Coleman.

4:56 pm   Witness fully excused.

4:57 pm   Mr. Mar calls witness Keji Huang by video deposition.
5:59 pm   Witness Keji Huang’s video deposition paused for the day.

5:59 pm   Jury exits the courtroom.

6:01 pm   Nothing further from the Parties. Proceedings adjourned for the day.




                                               DAVID O'TOOLE, CLERK

                                               BY:         D. Jones/T. Scott
                                                      Courtroom Deputy Clerk
